Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered on or about February 13, 2008, which, in an action for personal injuries resulting from a car accident, denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
It cannot be said, as a matter of law, that plaintiffs conduct was the sole proximate cause of the accident. The evidence shows that both plaintiff and defendant driver had stop signs before them, and each claims to be the first to enter the intersec*467tion where the collision occurred. Accordingly, there are triable issues of fact as to the events surrounding the accident, including which driver had the right of way (see e.g. Pappalardi v Jones, 29 AD3d 391 [2006]; Hernandez v Bestway Beer & Soda Distrib., 301 AD2d 381 [2003]). Concur—Tom, J.P., Saxe, Williams, Catterson and Moskowitz, JJ.